IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41184

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 429
                                                )
       Plaintiff-Respondent,                    )     Filed: March 27, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
FRANCISQA SAHIDA RAPHINO,                       )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Order relinquishing jurisdiction, affirmed; order granting I.C.R. 35 motion for
       reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       In this case we are asked to determine whether the district court abused its discretion in
refusing to grant probation following a period of retained jurisdiction. We are also asked to
review a unified sentence of five years, with a minimum period of confinement of two years, for
aggravated assault and to determine whether the district court erred in partially granting an
I.C.R. 35 motion for reduction of sentence. We affirm.
       Francisqa Sahida Raphino pled guilty to aggravated assault.       I.C. §§ 18-901(a), 18-
905(a). The district court sentenced Raphino to a unified term of five years, with a minimum
period of confinement of two years, but suspended the sentence and placed Raphino on
probation. Raphino admitted to violating the terms of her probation. The district court revoked


                                               1
probation, ordered execution of Raphino’s sentence, but retained jurisdiction. Thereafter, the
district court relinquished jurisdiction. Raphino sought a reduction of her sentence pursuant to
I.C.R 35, which the district court granted by eliminating her fine of $2500 but denied as to the
terms of the sentence. Raphino appeals, claiming that the district court erred by refusing to grant
probation. She also argues that her sentence is excessive and constitutes an abuse of discretion
and that the district court erred in not reducing her sentence pursuant to Rule 35.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Raphino
has failed to show that the district court abused its discretion, and we therefore affirm the order
relinquishing jurisdiction.
       Raphino also contends that the unified sentence of five years, with a minimum period of
confinement of two years, is excessive and constitutes an abuse of discretion. Sentences are
reviewed for an abuse of discretion.        Our appellate standard of review and the factors to be
considered when evaluating the reasonableness of a sentence are well-established. State v.
Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776, 769 P.2d
1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982); State v.
Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007).
       Raphino argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Raphino’s case. The record does not indicate that the district
court abused its discretion in this case.
       Raphino also argues that the district court abused its discretion in only partially granting
her Rule 35 relief. A motion for reduction of sentence under I.C.R. 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In


                                                   2
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Raphino’s Rule 35 motion, we conclude
no abuse of discretion has been shown.
       The order of the district court relinquishing jurisdiction and Raphino’s sentence, as well
as the district court’s order granting Raphino’s Rule 35 motion, are affirmed.




                                                3